UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Mark D. Perlow Kirkpatrick & Lockhart Preston Gates Ellis LLP 55 Second Street, Suite 1700 San Francisco, California94105 (Counsel for the registrant) ITEM 1 – Schedule of Investments [logo – American Funds®] New Perspective Fund® Investment portfolio June 30, 2007 unaudited Common stocks — 95.43% Shares Market value (000) INFORMATION TECHNOLOGY — 17.04% Microsoft Corp. 44,720,000 $ 1,317,898 Nokia Corp.1 23,360,416 656,742 Nokia Corp. (ADR) 7,244,634 203,647 Samsung Electronics Co., Ltd.1 1,024,450 626,033 EMC Corp.2 28,898,000 523,054 Yahoo! Inc.2 19,200,000 520,896 Hon Hai Precision Industry Co., Ltd.1 58,080,655 503,631 Taiwan Semiconductor Manufacturing Co. Ltd.1 194,136,007 420,294 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) 6,673,263 74,273 International Business Machines Corp. 4,487,000 472,257 Oracle Corp.2 22,463,700 442,760 Google Inc., Class A2 664,000 347,524 Cisco Systems, Inc.2 11,223,000 312,561 Nortel Networks Corp.2 10,825,000 260,341 Advanced Micro Devices, Inc.2 17,750,000 253,825 Nintendo Co., Ltd.1 645,800 235,754 Murata Manufacturing Co., Ltd.1 2,779,200 208,687 STMicroelectronics NV1 10,600,000 204,954 Hynix Semiconductor Inc.1,2 4,152,260 149,480 Hynix Semiconductor Inc. (GDR)1,2,3 630,000 22,680 Texas Instruments Inc. 4,550,000 171,217 ASML Holding NV (New York registered)2 5,678,000 155,861 ASML Holding NV1,2 320,000 8,819 Altera Corp. 7,025,000 155,463 Canon, Inc.1 2,600,100 152,515 Agilent Technologies, Inc.2 3,800,000 146,072 Hewlett-Packard Co. 2,955,000 131,852 Rohm Co., Ltd.1 1,379,000 122,316 Citizen Holdings Co., Ltd.1 12,906,200 116,128 SAP AG1 2,218,000 113,960 Konami Corp.1 4,868,000 111,517 Applied Materials, Inc. 5,500,000 109,285 Dell Inc.2 3,214,000 91,760 Motorola, Inc. 4,420,000 78,234 Elpida Memory, Inc.1,2 1,760,000 77,400 Hoya Corp.1 2,105,000 69,638 Flextronics International Ltd.2 6,000,000 64,800 Corning Inc.2 2,500,000 63,875 NAVTEQ Corp.2 1,500,000 63,510 High Tech Computer Corp.1 3,474,000 62,270 Cadence Design Systems, Inc.2 2,750,000 60,390 NEC Corp.1 6,774,100 35,050 KLA-Tencor Corp. 615,897 33,844 Xilinx, Inc. 800,000 21,416 Sun Microsystems, Inc.2 3,463,150 18,216 9,992,699 FINANCIALS — 15.03% Citigroup Inc. 14,551,677 746,356 Banco Santander Central Hispano, SA1 35,504,264 653,212 Allianz SE1 2,405,000 563,595 ING Groep NV1 12,274,057 540,512 Erste Bank der oesterreichischen Sparkassen AG1 5,576,001 435,324 Mizuho Financial Group, Inc.1 53,674 370,442 UniCredito Italiano SpA1 36,984,660 329,443 AXA SA1 7,409,000 317,937 Société Générale1 1,666,600 307,979 DBS Group Holdings Ltd1 19,740,000 293,798 Macquarie Bank Ltd.1 3,880,000 279,827 Commerzbank U.S. Finance, Inc.1 5,300,000 254,049 American Express Co. 4,000,000 244,720 Westfield Group1 13,145,219 221,961 Westfield Group1,2 1,222,149 20,130 Banco Bilbao Vizcaya Argentaria, SA1 9,432,800 230,540 XL Capital Ltd., Class A 2,600,000 219,154 QBE Insurance Group Ltd.1 7,508,360 198,170 AFLAC Inc. 3,826,500 196,682 BNP Paribas SA1 1,622,230 193,269 Royal Bank of Scotland Group PLC1 14,762,325 186,538 DEPFA BANK PLC1 9,850,000 174,409 Zurich Financial Services1 532,000 164,010 Credit Suisse Group1 2,225,640 157,852 Sompo Japan Insurance Inc.1 12,732,000 155,842 UBS AG1 2,559,206 152,987 Crédit Agricole SA1 3,671,800 148,939 Mitsubishi UFJ Financial Group, Inc.1 11,408 125,670 Allied Irish Banks, PLC1 4,400,000 119,615 Sumitomo Mitsui Financial Group, Inc.1 10,000 93,150 Westpac Banking Corp.1 4,185,444 91,164 Berkshire Hathaway Inc., Class A2 800 87,580 Groupe Bruxelles Lambert1 675,000 84,008 JPMorgan Chase & Co. 1,650,000 79,942 Bank of Nova Scotia 1,540,000 75,309 American International Group, Inc. 1,050,000 73,531 HSBC Holdings PLC (United Kingdom)1 3,504,769 64,165 Royal Bank of Canada 1,200,000 64,032 Hypo Real Estate Holding AG1 800,000 51,822 Bank of America Corp. 500,000 24,445 Manulife Financial Corp. 600,000 22,528 8,814,638 INDUSTRIALS — 9.40% General Electric Co. 21,860,500 836,820 Siemens AG1 5,020,300 722,285 Tyco International Ltd. 14,712,500 497,135 Ryanair Holdings PLC (ADR)2 8,075,000 304,831 Schneider Electric SA1 1,924,000 269,433 ABB Ltd1 11,565,000 260,243 Deutsche Post AG1 7,435,000 241,578 Asahi Glass Co., Ltd.1 14,692,000 197,860 United Parcel Service, Inc., Class B 2,557,000 186,661 United Technologies Corp. 2,630,000 186,546 Michael Page International PLC1,4 16,980,000 178,359 Toll Holdings Ltd.1 12,403,122 151,593 Legrand SA1 4,164,766 149,882 Illinois Tool Works Inc. 2,700,000 146,313 Sandvik AB1 6,725,000 135,739 Finmeccanica SpA1 4,216,163 129,281 Mitsubishi Heavy Industries, Ltd.1 19,050,000 121,890 Emerson Electric Co. 2,600,000 121,680 Deere & Co. 1,000,000 120,740 Macquarie Infrastructure Group1 37,142,416 113,070 Bidvest Group Ltd.1 5,500,000 112,318 Parker Hannifin Corp. 700,000 68,537 Geberit AG1 385,000 65,690 Caterpillar Inc. 720,000 56,376 Monster Worldwide2 1,171,000 48,128 Jacobs Engineering Group Inc.2 806,400 46,376 Boeing Co. 475,000 45,676 5,515,040 CONSUMER DISCRETIONARY — 9.21% Esprit Holdings Ltd.1 25,114,000 319,773 Toyota Motor Corp.1 5,040,000 317,649 Honda Motor Co., Ltd.1 8,425,000 306,873 Compagnie Générale des Etablissements Michelin, Class B1 2,000,000 279,478 Vivendi SA1 6,194,200 266,351 Hyundai Motor Co.1 3,220,000 254,006 H
